Case 9:20-cr-00055-RC-ZJH Document 2 Filed 11/04/20 Page 1 of 2 PageID #: 2


                                                                               uioiki I OF TEXAS

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS OV 0 h 2020
                              LUFKIN DIVISION
                                BY
UNITED STATES OF AMERICA § > DEPUTY
                                              §
v.      §      No.            9:20-CR-5~5
                                              §                         (itjz'ti
SERGIO A TONIO MIRELES VALDEZ §

                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        Count One

                                                  Violation: 8 U.S.C. § 1326(a) (Unlawful
                                                  Reentry by Removed/Deported Alien)

       On or about July 18, 2016, Sergio Antonio Mireles Valdez, defendant, an alien

who had previously been deported or removed from the United States to Mexico on or

about Marcfi 4, 2011 and again on or about February 1, 2012, was found in the Eastern

District of Te as, said defendant not having received the express consent of the Attorney

General and the Secretary of Homeland Security, the successor, pursuant to United States

Code, Title 6, for re-application for admission to the United States.

       In violation of 8 U.S.C. § 1326(a).




                                                   GRAND JURY FOREPERSON
STEPHEN J. COX
UNITED STATES ATTOR EY
    A         ¦¦¦¦-.


                                                      h    </ / ZoZ
TOMMY L. COLEMAN                                   Date
Special Assistant United States Attorney
Case 9:20-cr-00055-RC-ZJH Document 2 Filed 11/04/20 Page 2 of 2 PageID #: 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTER DISTRICT OF TEXAS
                               LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                            §
v.       §      No.              9:20-CR- 55
                                            §
SERGIO ANTONIO MIRELES VALDEZ §

                               NOTICE OF PENALTY

                                       Count One

Violation: Title 8, United States Code, Section 1326(a) [and (b)(1) and (b)(2),
               if applicable].
                                                            i
Penalty: Not more than two (2) years imprisonment, a fine not to exceed
             $250,000.00 or twice the pecuniary gain to the defendant or loss
             to the victim, or both; and supervised release of not more than one
             (1) year. See 8 U.S.C. § 1326(a).

             If the defendant s removal (deportation) was subsequent to a
             conviction for commission of three or more misdemeanors
             involving drugs, crimes against the person, or both; or a felony
             (other than an aggravated felony) - not more than ten (10) years
             imprisomnent, a fine not to exceed $250,000.00 or twice the
             pecuniary gain to the defendant or loss to the victim, or both; and,
             supervised release of not more than three (3) years. See 8 U.S.C.
             §§4 t326(a) and (b)(1).

             If the defendant’s removal (deportation) was subsequent to a
             conviction for commission of an aggravated felony - not more than
             twenty (20) years imprisomnent, a fine not to exceed $250,000.00
             or twice the pecuniary gain to the defendant or loss to the victim,
             or both; and, supervised release of not more than three (3) years.
             See 8 U.S.C. §§ 1326(a) and (b)(2).

Special Assessment: $100.00
